Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABILITY NOTICE


Allowable Subject Matter

1. The following is an Examiner’s statement of reasons for allowance: 

 	The prior arts of record teaches the technique of a device choosing from resource mappings for uplink transmission optimization purposes and resource energy savings operation schedules, or allocating energy resources by mapping a single resource to a particular device, however, the prior arts of record, either singularly or in combination, do not disclose or suggest using a resource for unlicensed uplink transmission by considering energy level of each resources of a resource mapping table, and energy of the received broadcast signal energy, in order to choose the time/frequency resources of the unlicensed band, wherein this energy resource table is produced based on distribution of network nodes on an unlicensed band, wherein each resource of this energy resource table has an upper and lower energy limits for each time/frequency resource that is allocated to a device for unlicensed band transmissions, and that the device chooses a time/frequency resources for uplink transmission in the unlicensed band, based on two things, namely, an energy level of the first broadcast signal it receives and/or detects, and, the energy of the resources as indicated in the resource mapping table.  These claimed features, in combination with the other claimed elements, makes independent claims 1, 13, 23 and 24 novel.  In addition, Claims 6-11, 14, 16, and 19-22, are also allowed for their dependence on independent claims 1, 13. 
Conclusion
2.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477